Title: General Orders, 8 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Sunday Decr 8th 1782
                            Parole Truro.
                            Countersigns Upton, Wallingsford.
                        
                        
                            
                                For the duty tomorrow
                                 
                                the 2d Jersey regiment.
                            
                            
                                For the day tomorrow
                                
                                Lt Colonel Cummings Major Wait.
                            
                        
                        The General desires that the 10th Massachusetts regt & Light Infantry companies may deliver the boats
                            they brought up with them to the Assistant Quarter Master and that he may have them put under the care of the boat guard,
                            and drawn up so as to be perfectly secure.
                    